Sup: Court.

Lewis Rowse adsm Saml Phelps

And the Sd DeP by Sibley & Whitney his Attorneys comes & defends the wrong and injury &c and says that he never undertook and promised in manner and form as the said Plaintiff hath above declared against him and of this he puts himself on the country.
Sibley & Whitney. Atts
and the Plaintiff likewise
by his Attys W & L.
The Plff: in this case or his Attornies will please take notice that the DeP on the trial of this Case will insist and give in Evidence that the above named plaintiff before and at the time of the commencement of this Suit, was & Still is indebted to the said Defendant in the Sum of four thousand dollars for the work & labor, Care, and diligence, and attendance of the Said defendant by him before that time done, performed & bestowed in and about the business of the Plff: and for the Plff: & at his request; and also for divers goods wares & merchandises—sold & delivered by the defendant to the Plff at his like request and for money by the Defendant before that *589time lent and advanced to—& paid, laid out and Expended for the Plff: at his like request; and for other money by the Plff: before that time had and received, to and for the use of the Def4 & for other money due & owing from the plff: to the Defend4 upon an Acc4 Stated between them: & that the Sd Defendent will set off and allow to the said Plff: on the said trial, So much of the said Sum of four thousand dollars so due & owing from the sd Plff to the said Defend4 against any demand of the Plff, to be proved on the sd trial, as will be sufficient to satisfy & discharge such demand, according to the Statute in such case made & provided.
Sibley & Whty